Citation Nr: 1637046	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-21 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service from September 1959 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded this case in April 2014 and April 2015.  

In an August 2011 rating decision, the RO assigned the initial disability rating for PTSD as 10 percent, and a June 2015 rating decision increased this disability rating to 50 percent, effective as of the date of application.  However, because the initial disability rating assigned is not the maximum rating available, the case remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the duration of the appeal the Veteran's PTSD was manifested by symptoms including anxiety, chronic sleep impairment, self-isolationism, and hypervigilance, and was productive of occupational and social impairment with reduced reliability and productivity.  The probative evidence of record is against finding that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas.

2.  Throughout the period on appeal, the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Throughout the duration of the appeal, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9411(2015).    

2.  The criteria for a TDIU have been met throughout the duration of the appeal.  38 U.S.C.A §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a June 2013 Statement of the Case.  Therefore, no further notice as to this claim is needed.

The Veteran's service treatment records, VA medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in March 2011 and August 2015 (with an addendum provided the same month).  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records and lay statements and performed psychological examinations.  Further, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

As noted, the Board previously remanded this case twice.  The first remand was to schedule a Board hearing, but the Veteran withdrew his hearing request after the remand and the case returned to the Board.  The Board's second remand directed the RO to schedule the Veteran for VA examinations to determine the severity of his service-connected PTSD and determine the effects of his service-connected disabilities on his ability to perform substantial gainful activity.  A review of the record indicates that the Veteran underwent VA examination for his PTSD in August 2015 and that an opinion was also provided as to his employability.  Therefore, the Board determines that the Agency of Original Jurisdiction substantially complied with the Board's remand directives, and that the Board may now proceed with adjudication of the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).    

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discus, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran contends that his PTSD has caused major impairment in several areas, including work, school, family relations, judgment, and mood.  He has asserted that this treatment notes reflect a condition entitling him to a 70 percent disability rating or higher.  As noted, the Veteran was granted service connection for PTSD in August 2011 and was assigned a 10 percent disability rating.  In June 2015 this disability rating was raised to 50 percent throughout the duration of the appeal.  

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 50 percent disabling.  Therefore, to warrant a higher disability rating the evidence must show occupational and social impairment with deficiencies in most areas.  

In January 2010, the Veteran's treating physician submitted a note indicating that the Veteran had nightmares up to twice per week and that he had flashbacks up to four times per week.  He noted that the Veteran had panic attacks in public and had intrusive thoughts and startled easily.  The treating physician noted that the Veteran's recent memory was severely impaired and that he had auditory and visual hallucinations.  Lastly, the treatment provider noted that the Veteran was moderately compromised in his ability to sustain social relationships and that he was unable to sustain work relationships.  

In March 2011 the Veteran first underwent VA examination in connection with his claim, and at the time he asserted that he had nightmares up to twice per week along with flashbacks.  The Veteran reported that he avoided other people, but he noted that he routinely attended church.  He asserted that he worked in the yard and that he used to enjoy fishing.  He described himself as hyper vigilant, and he reported having symptoms of depression and frustration.  Nonetheless, he was able to cooperate well with the examiner and he had an appropriate affect and good attention; his thought process was noted to be normal.  The VA examiner noted that the Veteran had good judgment, fair insight, and average intelligence.  The Veteran denied having any present suicidal or homicidal thoughts.  The VA examiner concluded that the Veteran's PTSD signs and symptoms were transient or mild and that any decrease in work efficiency and ability to perform occupational tasks was only during periods of significant stress.  

The Veteran received periodic mental health treatment in 2011 and 2012 with his treatment provider, although most of the treatment pertained to his sleep loss, nightmares, and panic attacks.  He was prescribed mental health medication.  When he followed up with VA in April 2015 he reported having symptoms of depression only sometimes.

In August 2015 the Veteran underwent VA examination in connection with his claim pursuant to the Board's April 2015 remand directive.  At the time the VA examiner noted that the Veteran appeared largely cognitively intact and that he was able to follow the flow of conversation well.  He was able to solve simple mathematics problems and phrasing questions, and the VA examiner opined that the Veteran's intellect was average and that his judgment and insight were unimpaired.  The Veteran reported that he saw his treating physician every few months and that he had been taking mental health medication without relief.  His wife described the Veteran having visual hallucinations and flashbacks, but the Veteran himself did not describe frank hallucinations; he also denied having any suicidal or homicidal intent.  

The VA examiner observed that the Veteran's primary difficulties appeared to be with his physical health, and that his experiences in service were not consistent with the types of symptoms his wife reported.  Indeed, the VA examiner reported that the Veteran's wife's description of his behavior was more severe than what was observable from a cognitive and psychiatric perspective.  The VA examiner noted that the Veteran was not delusional, psychotic, or demented, and that his reasoning, language usage, recall, and concentration were all intact.  When the Veteran followed up with VA in October 2015 his PTSD testing score was negative; he denied having nightmares and he denied having flashbacks, although he reported feeling numb and on guard constantly.  

In December 2015 his private treatment provider submitted a statement indicating that the Veteran had nightmares and panic attacks once per week and flashbacks up to five times per week; he noted that the Veteran had intrusive thoughts, startled easily and was hyper vigilant, and that his memory was 80 percent impaired.  The treatment provider indicated that the Veteran was unable to sustain social and work relationships.  There is limited evidence of documented treatment after this time.  

Throughout the duration of the appeal, the Board finds that the Veteran's symptoms are consistent with a 50 percent disability rating.  The Veteran reported having panic attacks frequently as well as an impaired memory.  Moreover, the Board finds that his sleep loss and isolationism caused some difficulty establishing and maintaining effective work and social relationships.  

However, the Board finds that the Veteran's symptoms do not produce functional impairment that more nearly approximate the criteria for a 70 percent rating.  While the Veteran's PTSD has manifested by a chronic sleep impairment, hypervigilance, and difficulty establishing and maintaining effective social relationships, the evidence is against finding that these symptoms are productive of occupational and social impairment with deficiencies in most areas.  The Board notes that the Veteran's mental health treatment appeared to be sporadic and mainly limited to medication management.  The Veteran reported that his medication was not helping but there is no indication that he reported this to his physician or that his medication was adjusted.  The August 2015 VA examiner noted that the Veteran's symptom endorsement was very high, and this is consistent with the Veteran's treatment notes that showed mainly sleep deficits, rather than symptoms of consistent audio or visual hallucinations, suicidal or homicidal intent, impulse control, or inability to communicate.  He reported minimal mental health deficits when he sought treatment at VA.  As it pertains to memory loss, the Veteran reported in one instance that he had to stop working because he was having difficulty with his memory, but he was able to remember details during the VA examination, and the VA examiner noted that his recall and cognitive abilities were intact without any evidence of dementia.  As it pertains to occupational functioning, the Veteran and his wife have a limousine service and have three drivers working for them; he was driving a limousine himself up until 2013.  Although he is now limited in his occupational abilities, the Board finds that he is not precluded from establishing and maintaining work relationships solely due to his service-connected PTSD.  The Board notes that the Veteran was able to relate well with the VA examiner and that he has been able maintain a relationship with his wife and interact with members of his immediate family.  The VA examiner indicated that the Veteran's symptoms were productive of moderate impairment.  Specifically, as noted the VA examiner opined that the Veteran's PTSD symptomology was productive of occupational and social impairment with reduced reliability and productivity.  

As such, the Board finds that the preponderance of the evidence does not suggest that the functional impairment stemming from the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  To the contrary, the evidence of record indicates that the Veteran was cooperative, and alert.  He denied having frank hallucinations or suicidal and homicidal ideation.  There is nothing to suggest that he is unable to perform his activities of daily living independently.  The Veteran reported being able to do some activities around the home; he reported that he enjoyed welding but now he cannot do this due to an oxygen tank. 

The Board acknowledges the assertions of the Veteran that his PTSD is more severe than currently rated.  The Veteran is competent to report matters that he experiences or observes, such as sleep disturbances, irritability, and nightmares.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in the absence of evidence of specialized medical training or expertise, which has not been shown, they are not competent to provide opinions of a medical matter, such as whether the Veteran's symptoms satisfy a specific rating criterion.  See also Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating "a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, his assertions cannot constitute competent medical evidence on those matters.  

Therefore, the Board finds that the VA examination reports are the most probative evidence as to the current nature and severity of the Veteran's PTSD.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examination reports addressed the Veteran's reported symptoms, were based on an in-person psychological examination, and provided sufficient information to allow the Board to apply the schedular criteria.  Although the Veteran's private treatment provider included statements pertaining to the severity of his PTSD, the Board finds that these opinions do not contain sufficient rationale with reference to treatment notes to demonstrate severity beyond a 50 percent disability rating.  Thus, although the Veteran's assertions and other evidence have been considered and are probative, the Board attaches greater probative weight to the clinical findings of the skilled VA medical professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's PTSD.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).  During the appeal period, the Veteran's PTSD was manifested by suspiciousness, chronic sleep impairment, and mild difficulty establishing and maintaining effective social relationships.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are contemplated by the 50 percent disability rating.  Thus, the assigned ratings more than reasonably describe the Veteran's disability level and symptomatology and referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case the Veteran was denied a TDIU in the June 2005 rating decision.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, as noted the Veteran was ultimately assigned a 50 percent disability rating for PTSD beginning January 28, 2010.  The Veteran is also service-connected for tinea pedis with calluses, rated at 10 percent from February 13, 1992, and rated at 30 percent from August 30, 2002; hearing loss, rated as noncompensable from January 28, 2010, and rated at 30 percent disabling as of August 28, 2015; tinnitus associated with hearing loss, rated as 10 percent disabling as of January 28, 2010; metatarsalgia, left foot, rated as 10 percent disabling as of December 23, 2015; claw toe, left second toe, rated as noncompensable from April 6, 1997, and residuals, left foot injury, rated as noncompensable from April 6, 1997 to December 23, 2015.  The Veteran's combined disabling rating has been 70 percent or greater throughout the duration of the present appeal.  Therefore, the Veteran met the schedular criteria during this appeal, and the Board must then consider whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In making this determination, the Board finds significant the statements from the Veteran that he has been unable to work since 1998, in large part due to his service-connected disabilities.  Specifically, he reported that he could not remember the things that he needed to do and that he was having difficulty sleeping.  The Veteran also reported that he was having difficulty with the physical activity due to foot and back pain.  His employer, the Department of Corrections, indicated that the Veteran retired in 1998, but the Board notes that he worked as a custodian doing physical labor.  Prior to this he worked as police officer for one year, and he worked as a farmer prior to entering military service.  

The Board also assigns significant probative weight to the September 2015 VA examiner's opinion that the Veteran's impairment caused by his foot conditions limits his ability to stand for long periods, to walk far, to run, to climb, to squat, and to kneel because of pain, which overall limits his ability to perform physical activities of employment, but not sedentary activities.  

The Board has considered the Veteran's private treatment provider's statements that the Veteran is totally disabled and unable to sustain social and work relationships due to his PTSD.  These have been given some limited weight because they are not consistent with the treatment notes showing mainly deficits in sleep.    Moreover, the Board finds that these opinions do not contain sufficient rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).

The Board has also considered the opinion of the August 2015 VA examiner that the Veteran's PTSD does not preclude him from being employable or able to interact effectively with coworkers and supervisors.  This opinion is also given some limited weight because it only considers the effect of the Veteran's PTSD on his employability, rather than the sum of his impairments.  

The Board notes that the Veteran was working with his wife running a limousine service recently, but in giving him the benefit of the doubt finds that this was marginal employment because it was a family business and the frequency of the work was unclear and the duties the Veteran was required to do were undetermined.  The Board notes that the Veteran was deemed incompetent until 2015, during this period of employment.  See 38 C.F.R. § 4.16(a).  Moreover, the Board notes that otherwise the Veteran has prior work only in physical labor as a farmer, police officer, and custodian, and pursuant to September 2015 VA examiner's opinion, his physical disabilities would relegate him to sedentary exertional work, thereby precluding him from returning to his prior work.  The Veteran has a General Education Diploma that he earned in service, but no further education, which would preclude him from many skilled sedentary exertional level positions.  The sum of this evidence suggests that the Veteran would be unable to maintain substantial gainful employment given the combination of his service-connected disabilities.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities, including PTSD, rendered him unable to secure or follow a substantially gainful occupation from January 2010.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


